Exhibit 10.29

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 23, 2009, is entered into by and between NOVELLUS SYSTEMS, INC., a
California corporation (the “Borrower”) and BANK OF AMERICA, N.A., (the
“Lender”).

RECITALS

A. The Borrower and the Lender are parties to a Credit Agreement dated as of
June 17, 2009 (as amended, restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), pursuant to which the
Lender extended certain credit facilities to the Borrower.

B. The Borrower has requested that the Lender agree to certain amendments to the
Credit Agreement, and the Lender has agreed to such request, subject to the
terms and conditions of this Amendment.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings, if any, assigned to such terms in the Credit Agreement.
As used herein, “Amendment Documents” means this Amendment, the First Amendment
to Security Agreement, the Amended Control Agreement, the Credit Agreement (as
amended by this Amendment) and each certificate and other document executed and
delivered by the Borrower or pursuant to Section 5 hereof.

2. Interpretation. The rules of interpretation set forth in Sections 1.02 though
1.07 of the Credit Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

3. Amendments to Credit Agreement. Subject to the terms and conditions hereof
and with effect from and after the Effective Date, the Credit Agreement shall be
amended as follows:

(a) Section 1.01 of the Credit Agreement shall be amended by adding the
following definition, in appropriate alphabetical order:

“Adjustment Factor” means, in respect of any Approved Collateral denominated in
a currency other than EUR, 1.15, and, in respect of any Approved Collateral
denominated in EUR, 1.05.

(b) Section 1.01 of the Credit Agreement shall be amended by amending and
restating the definition “Approved Collateral”, to read as follows:

“Approved Collateral” means (i) Cash Collateral, and (ii) other Collateral of
the type(s) shown in Schedule 1.01(a) hereto, provided such



--------------------------------------------------------------------------------

other Collateral shall be maintained either in an investment account with Bank
of America, or with one or more Affiliates of Bank of America, or with not more
than one non-Affiliate of Bank of America; provided, in either case (i) or (ii),
(1) no Approved Collateral shall be Foreign Collateral, other than
EURO-denominated money market funds of an issuer located in Ireland or the
United Kingdom, and (2) if such Approved Collateral is Foreign Collateral, the
Borrower shall deliver to the Lender (A) legal opinions satisfactory to the
Lender under U.S. and the relevant foreign law confirming the perfection of the
Lender’s Lien thereon and the enforceability of the relevant Collateral
Documents and (B) an opinion satisfactory to the Lender of tax counsel
confirming the absence of withholding taxes imposed by the jurisdiction in which
such Foreign Collateral is located.

(c) Section 1.01 of the Credit Agreement shall be further amended, by amending
and restating the definition “Collateral Value” to read as follows:

“Collateral Value” means, with respect to each type of Approved Collateral, the
amount determined by Lender at any given time as the Euro Equivalent of the
following Approved Collateral, the value of which shall be determined by Lender
as follows:

(a) If the Collateral is a mutual fund, the Collateral Value shall be determined
by the Lender by multiplying (i) the most recent per share net asset value of
such mutual fund obtained from the Wall Street Journal or Barron’s, times
(ii) the number of shares of such mutual fund held by the Lender as Collateral.
In the event that such net asset value is not available in the Wall Street
Journal or Barron’s, the Collateral Value shall be the value quoted to the
Lender by a reputable brokerage firm or published source selected by the Lender.

(b) If the Collateral is corporate bonds, the Collateral Value shall be
determined by the Lender from the most recent closing price for such bonds
obtained from the Wall Street Journal. If such closing price is not available in
the Wall Street Journal, the Collateral Value shall be the value quoted to the
Lender by a reputable brokerage firm or published source selected by the Lender.

(c) If the Collateral is government or agency obligations or bonds, the
Collateral Value shall be determined by the Lender from the most recent closing
bid price for such bonds obtained from the Wall Street Journal. If such closing
bid price is not available in the Wall Street Journal, the Collateral Value
shall be the value quoted to the Lender by a reputable brokerage firm or
published source selected by the Lender.

(d) If the Collateral is Cash Collateral, the Collateral Value shall be the
stated balance of the applicable deposit account.

 

2



--------------------------------------------------------------------------------

(e) For all other Collateral, the Collateral Value shall be determined by the
Lender in its sole discretion.

(d) Section 1.01 of the Credit Agreement shall be further amended, by adding the
following definition in appropriate alphabetical order:

“Foreign Collateral” means, at any time of determination, Collateral as to which
the effect of perfection of a security interest therein is determined for
purposes of Section 9-304 or 9-305 of the Uniform Commercial Code of New York by
reference to laws other than the Uniform Commercial Code of any State or
territory of the U.S.

(e) Section 1.01 of the Credit Agreement shall be further amended, by amending
and restating the definition “Maintenance Borrowing Base” to read as follows:

“Maintenance Borrowing Base” means, as of any date of determination, the amount
determined by multiplying the applicable Collateral Value by the Maintenance
Borrowing Base Percentage shown for that type of Approved Collateral in the
table on Schedule 1.01(a), and dividing the result by the relevant Adjustment
Factor. The Maintenance Borrowing Base shall be calculated separately for each
type of Collateral. Where there is more than one type of Approved Collateral,
the Maintenance Borrowing Base shall be the sum of the amounts determined by
such calculations.

(f) Schedule 1.01(a) of the Credit Agreement shall be amended and restated to
read as set forth at Annex I hereto.

(g) Schedule 1 to the form of Borrowing Base Certificate set forth at Exhibit D
of the Credit Agreement shall be amended and restated in the form attached
hereto as Annex II.

4. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

(a) After giving effect to this Amendment, no Default has occurred and is
continuing (or would result from the amendment to the Credit Agreement
contemplated hereby).

(b) The Amendment Documents constitute the legal, valid and binding obligations
of the Borrower, enforceable against it in accordance with their respective
terms, without defense, counterclaim or offset.

(c) The execution, delivery and performance by the Borrower of the Amendment
Documents have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
or notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable.

 

3



--------------------------------------------------------------------------------

(d) The Amendment Documents constitute the legal, valid and binding obligations
of the Borrower, enforceable against it in accordance with their respective
terms, without defense, counterclaim or offset.

(e) After giving effect to this Amendment, all representations and warranties of
the Borrower contained in Article V of the Credit Agreement are true and correct
on and as of the Effective Date, except to the extent that any such
representation and warranty specifically relates to an earlier date, in which
case they are true and correct as of such earlier date.

(f) The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Lender or any
other Person.

(g) There has occurred since June 27, 2009 no event or circumstance that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(h) The Obligations of the Borrower under the Credit Agreement and each other
Loan Document are not subject to any defense, counterclaim, set-off, right of
recoupment, abatement or other claim.

5. Effective Date.

(a) This Amendment will become effective when each of the following conditions
precedent has been satisfied (the “Effective Date”):

(i) The Lender shall have received from the Borrower a duly executed original
(or, if elected by the Lender, an executed facsimile copy) counterpart to this
Amendment.

(ii) The Lender shall have received from the Borrower a duly executed original
(or, if elected by the Lender, an executed facsimile copy) counterpart to that
certain First Amendment to Security Agreement by the Borrower in favor of the
Lender, dated on or about the date hereof (the “First Amendment to Security
Agreement”).

(iii) The Lender shall have received (A) appropriate Uniform Commercial Code
financing statements or amendments, for filing in all jurisdictions as may be
necessary or, in the opinion of the Lender, desirable to perfect or continue
perfected the security interest created by the Security Agreement, as amended by
the First Amendment to Security Agreement, and (B) such documents and opinions
as may be required by the definition “Approved Collateral” in relation to any
Foreign Collateral proposed to be included as of the Effective Date.

(iv) The Lender shall have received from the Borrower a duly executed original
(or, if elected by the Lender, an executed facsimile copy) counterpart to that
certain Amended and Restated Collateral Account Control Agreement by and among
the Borrower, the Lender and Bank of America, N.A., as custodian, dated on or
about the date hereof (the “Amended Control Agreement”).

 

4



--------------------------------------------------------------------------------

(v) The Lender shall have received from the Borrower a certificate signed by the
secretary or assistant secretary of the Borrower dated the Effective Date, in
form and substance satisfactory to the Lender, certifying evidence of the
authorization of the execution, delivery and performance by such Persons of the
Amendment Documents to which they are party.

(vi) The Borrower shall have paid to the Lender all reasonable costs and
expenses of counsel to the Lender to the extent invoiced prior to the Effective
Date.

(vii) The Lender shall have received, in form and substance satisfactory to it,
such additional approvals, consents, opinions, documents and other information
as the Lender shall request.

(b) From and after the Effective Date, the Credit Agreement is amended as set
forth herein. Except as expressly amended pursuant hereto, the Credit Agreement
shall remain unchanged and in full force and effect and is hereby ratified and
confirmed in all respects.

6. Reservation of Rights. The Borrower acknowledges and agrees that neither the
execution nor the delivery by the Lender of this Amendment, shall (a) be deemed
to create a course of dealing or otherwise obligate the Lender to execute
similar amendments or waivers under the same or similar circumstances in the
future or (b) be deemed to create any implied waiver of any right or remedy of
Lender with respect to any term or provision of any Loan Document (including any
term or provision relating to the occurrence of a Material Adverse Effect).

7. Miscellaneous.

(a) Except as herein expressly amended, all terms, covenants and provisions of
the Credit Agreement are and shall remain in full force and effect and all
references therein to such Credit Agreement shall henceforth refer to the Credit
Agreement as amended by this Amendment. This Amendment shall be deemed
incorporated into, and a part of, the Credit Agreement.

(b) This Amendment shall be binding upon and inure to the benefit of the parties
hereto and thereto and their respective successors and assigns. No third party
beneficiaries are intended in connection with this Amendment.

(c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.13, 10.14 and
10.15 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW AND WAIVER OF RIGHT TO
TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE INCORPORATED HEREIN
IN FULL.

(d) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument. Each of the parties hereto understands and
agrees that this document (and any other document required herein) may be
delivered by any party hereto or thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and the receipt by the Lender of a
facsimile transmitted document purportedly bearing the signature of the Borrower
shall bind the Borrower with the same force and effect as the delivery of a hard
copy original. Any failure by

 

5



--------------------------------------------------------------------------------

the Lender to receive the hard copy executed original of such document shall not
diminish the binding effect of receipt of the facsimile transmitted executed
original of such document of the party whose hard copy page was not received by
the Lender.

(e) This Amendment, together with the other Amendment Documents and the Credit
Agreement, contain the entire and exclusive agreement of the parties hereto with
reference to the matters discussed herein and therein. This Amendment supersedes
all prior drafts and communications with respect thereto. This Amendment may not
be amended except in accordance with the provisions of Section 10.01 of the
Credit Agreement.

(f) If any term or provision of this Amendment shall be deemed prohibited by or
invalid under any applicable law, such provision shall be invalidated without
affecting the remaining provisions of this Amendment or the Credit Agreement,
respectively.

(g) The Borrower covenants to pay to or reimburse the Lender, upon demand, for
all costs and expenses incurred in connection with the development, preparation,
negotiation, execution and delivery of this Amendment.

(h) This Amendment shall constitute a “Loan Document” under and as defined in
the Credit Agreement.

[Remainder of this page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

NOVELLUS SYSTEMS, INC. By:  

 

  John Hertz   Vice President Corporate Finance

Signature Page 1 to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:  

 

Name:  

 

Title:  

 

Signature Page 2 to First Amendment to Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

SCHEDULE 1.01(a)

APPROVED COLLATERAL

 

Approved Collateral Types

   Maintenance
Borrowing Base
Percentage U.S. Government Obligations*    95% U.S. Agency Obligations*    85%

State/Municipal Bonds (U.S. issuers)*
(A/A2 or higher ratings from Standard & Poor’s Ratings Services and Moody’s
Investors Service, Inc., respectively)

   85%

Corporate Bonds (U.S. issuers)*
(BBB-/Baa3 or higher ratings from Standard & Poor’s Ratings Services and Moody’s
Investors Service, Inc., respectively)

   85%

Commercial Paper (U.S. issuers) with ratings from Standard & Poor’s Ratings
Services and Moody’s Investors Service, Inc., respectively of:

  

 

90%

A1/P1

   85%

A2/P2

   Mutual Funds   

Money Market

   95%

U.S. Government Obligations*

   85%

Corporate/Municipal Bonds (U.S. issuers)*

   75% Bank of America, N.A. Deposit Accounts (U.S. branches)    100%

 

--------------------------------------------------------------------------------

  * Having a remaining tenor of no more than the maximum tenor permitted under
the Company’s Investment Policy in the form delivered to the Lender prior to the
Closing Date.

1

Schedule 1.01(a)



--------------------------------------------------------------------------------

ANNEX II

SCHEDULE 1

to Borrowing Base Certificate

 

Date of Calculation:                        

A. Total Maintenance Borrowing Base:

          

Approved Collateral

   (1)
Euro
Equivalent of
Collateral
Value    (2)
Maintenance
Borrowing
Base
Percentage   (3)
Adjustment
Factor
(1.15/1.05)    (4)
Adjusted
Amount
((1) x (2) ÷ (3))

1. U.S. Government Obligations

   €                     95%                                       

2. U.S. Agency Obligations

   €                     85%                                       

3. State/Municipal Bonds (U.S. Issuers) (A/A2 or higher ratings from Standard &
Poor’s Ratings Services and Moody’s Investors Service, Inc., respectively)

   €                     85%                                       

4. Corporate Bonds (U.S. Issuers) (BBB-/Baa3 or higher ratings from Standard &
Poor’s Ratings Services and Moody’s Investors Service, Inc., respectively)

   €                     85%                                       

5. Commercial Paper (U.S. Issuers) with ratings from Standard & Poor’s Ratings
Services and Moody’s Investors Service, Inc., respectively of:

          

(a)    A1/P1

   €                     90%                                       

(b)    A2/P2

   €                     85%                                       

D-2

Annex II-1



--------------------------------------------------------------------------------

6. Mutual Funds

          

(a)    Money Market

   €                     95%                                         

(b)    U.S. Government Obligations

   €                     85%                                         

(c)    Corporate/Municipal Bonds (U.S. Issuers)

   €                     75%                                         

7. Bank of America, N.A. Deposit Accounts (U.S. branches)

   €                     100%                                         

8. Total Adjusted Amount
(Adjusted Amounts of A.1+A.2+A.3+A.4+A.5(a)+A.5(b)+A.6(a) +
A.6(b) +A.6(c) +A.7) — Maintenance Borrowing Base

           €                 

B. Borrowing Base Availability:

                             

1.      Maintenance Borrowing Base (A.8)

           €                 

2.      Total Outstandings

           €                 

3.      Deficiency? (Y/N)

                             

C. Spot Rate Used to Determine Euro Equivalent of Collateral Values:

                             

D-3

Annex II-2